TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00817-CV



                                       T. L. B., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee


  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 340TH JUDICIAL DISTRICT
     NO. C-13-0050-CPS, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               T.L.B. appeals from the trial court’s order terminating her parental rights to her

minor children, S.M.J., J.J.J., and M.W.B. See Tex. Fam. Code § 161.001. In support of its petition

to terminate T.L.B.’s parental rights, the Texas Department of Family and Protective Services (the

Department) alleged that T.L.B.: (1) knowingly placed or knowingly allowed the children to remain

in conditions or surroundings that endangered the physical or emotional well-being of the children,

see id. § 161.001(D); (2) engaged in conduct or knowingly placed the children with persons

who engaged in conduct that endangered the physical or emotional well-being of the children,

see id. § 161.001(E); and (3) failed to comply with the terms of a court order that established the

specific actions T.L.B. had to take to achieve reunification with her children after their removal

from T.L.B. for abuse or neglect, see id. § 161.001(1)(O). The Department also alleged that

termination of T.L.B.’s parental rights was in the children’s best interest. See id. § 161.001(2).
Following a bench trial, the trial court found by clear and convincing evidence that all three statutory

grounds for terminating T.L.B.’s parental rights existed and that termination was in the children’s

best interest.1

                  On appeal, T.L.B.’s court-appointed attorney has filed an Anders brief informing this

Court that she has made a diligent review of the appellate record and can find no arguable grounds

to be advanced on appeal. See Anders v. California, 386 U.S. 738, 744 (1967). The brief meets the

requirements of Anders by presenting a professional evaluation of the record demonstrating why

there are no arguable grounds to be advanced. See Taylor v. Texas Dep’t of Protective & Regulatory

Servs., 160 S.W.3d 641, 646–47 (Tex. App.—Austin 2005, pet. denied) (applying Anders procedure

in appeal from termination of parental rights). Counsel has provided T.L.B. with a copy of the

Anders brief along with a notice advising T.L.B. of her right to examine the appellate record and to

file a pro se brief. No pro se brief has been filed.

                  Upon receiving an Anders brief, we must conduct a full examination of all of the

proceedings to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488 U.S. 75, 80

(1988). We have reviewed the entire record, including the Anders brief submitted on T.L.B.’s

behalf, and we have found nothing that would arguably support an appeal. We agree that the appeal

is frivolous and without merit. Accordingly, we affirm the trial court’s order terminating T.L.B.’s

parental rights and grant counsel’s motion to withdraw as attorney of record.




        1
          The trial court also ordered termination of the parental rights of S.B., M.W.B.’s father.
S.B. has not appealed the trial court’s order.

                                                    2
                                           __________________________________________

                                           Scott K. Field, Justice

Before Chief Justice Rose, Justices Goodwin and Field

Affirmed

Filed: May 5, 2015




                                              3